

114 S905 PCS: To amend the Internal Revenue Code of 1986 to increase the limitation on eligibility for the alternative tax for certain small insurance companies.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 39114th CONGRESS1st SessionS. 905[Report No. 114–16]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on eligibility for  the
			 alternative tax for certain small insurance companies.
	
		1.Increase in limitation on eligibility for alternative tax for certain small insurance companies
			(a)Increase in limitation on premiums
 (1)In generalClause (i) of section 831(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $1,200,000 and inserting $2,200,000.
				(2)Inflation
 AdjustmentParagraph (2) of section 831(b) of such Code is amended by adding at the end the following new subparagraph:
					
						(C)Inflation
 adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the dollar amount set forth in subparagraph (A)(i) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by
 (ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
							If the
				amount as adjusted under the preceding sentence is not a multiple
			 of $50,000,
				such amount shall be rounded to the next lowest multiple of
				$50,000..
 (b)StudyNot later than February 11, 2016, the Secretary of the Treasury shall submit to the Committee on Finance of the Senate a report on the abuse of captive insurance companies for estate planning purposes. Such report shall include legislative recommendations for addressing any such abuses.
			(c)Effective
 DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			2.Increase in continuous levy
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 45 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar